DETAILED ACTION
This Office Action is in response to notice of withdrawal from issue posted on 01/18/2022.
In the instant application, claims 1-20 are cancelled; Claims 21, 28 and 35 are independent claims; Claims 21-40 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101

 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 21-40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use. 

As to claim 21, the limitation of “receiving an indication of a selected topic”, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving an indication of a selected topic” language, in the context of this claim encompasses the user manually writing out a selected topic on a piece of paper. Similarly, the limitations of “generating, based on the selected topic, a set of suggested content items, wherein each suggested content item of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “computer implemented” in the preamble of the claim. The computer is recited at a high-level of generality (i.e., as a computer) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “computer-implemented”  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims 22-27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 
With respect to claims 28-34, claims 28-34 are directed to a system for aggregating content items, the system comprising: a processor; and memory storing instructions that, when executed by the processor, causes the system to perform a set of operations as recited in claims 21-27 above; therefore Claims 28-34 are rejected under the same rationale as above. The additional elements of a “processor; and a memory” are also recited a high level of generality and, when taken alone or in an ordered combination, do not amount to significantly more that the abstract idea recited in the body of the claims. The claim are not patent eligible.
With respect to claims 35-40, claims 35-40 are directed to a computer-implemented method for aggregating content items, the method comprising: steps as recited in claims 22-27 above; therefore Claims 35-40 are rejected under the same rationale as above. The claims are not patent eligible.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C.  102(a)(1), or in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2012/0167010), published on June 28, 2012 in view of Metcalf et al. (US 2015/0067505), filed on August 28, 2013
Regarding claims 21 and 28, Campbell teaches 
a computer-implemented method for aggregating content items (Campbell: see par. 0010; method), the method comprising: 
Campbell: see par. 0012 and Fig. 13; system), the system comprising: a processor (Campbell: see par. 0077 and Fig. 13; processor 1306); and memory storing instructions that, when executed by the processor (Campbell: see pars. 0077-0084 and Fig. 13), cause the system to perform a set of operations comprising:
            receiving an indication of a selected topic (Campbell: see par. 0040 and Fig. 4; Fig. 4 shows an interest page 402 based on a user’s selection of interest 410.  ¶ 0041; interests page 402 includes topic interfaces 432, 452, 462; therefore, selection of interest 410 is reasonably interpreted as ‘an indication of a ‘health and fitness’ topic); generating, based on the selected topic, a set of suggested content items, wherein each suggested content item of the set of suggested content items is not associated with the selected topic (Campbell: see pars. 0041, 0046 and Fig. 4-5; one or more topic interfaces may open automatically when a user initially selects interests 410; in this case, content items listed under ‘Apple’ topic are not associated with the selected topic ‘health and fitness’. Fig. 6 and par. 0063-0064; a list of options are displayed allowing the user to associate a suggested topic such as ‘Obama’ to the selected topic ‘health and fitness’; in this case, the user is presented with suggested topic to combine with the selected topic); 
            presenting one or more of the suggested content items as suggestions to associate with the selected topic (Fig. 6 and par. 0063-0064; a list of options are displayed allowing the user to associate a topic to the selected topic; in this case, the user is presented with suggested topic to combine with the selected topic); 
receiving a selection of a suggested content item (Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12); and 
par. 0010, 0058-0064; associating two topics and creating a new association between them such as Health and fitness + Obama).
            In the alternative, Metcalf is relied upon for teaching the limitations: 
presenting one or more of the suggested content items as suggestions to associate with the selected topic (Metcalf: see Fig. 2a); 
receiving a selection of a suggested content item (Metcalf: see Fig. 2a-2b and pars. 0038; the selected media content may be associated with a topic); 
generating an association between the selected topic and the suggested content item (Metcalf: see par. 0041, 0046 and Fig. 2b; when the recommending user selects a topic from the list of topics provided in the topic user interface 304, the topic selection detector module detects the selection and associate the selected topic with the selected media content).
            Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claims 24 and 31, Campbell and Metcalf teach the computer-implemented method of claim 23 (or the system of claim 30),
Campbell and Metcalf further teach wherein the inferred edge was generated based at least in part on a determination that a user associated with the first content item is associated with the second content item (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claims 25 and 32, Campbell and Metcalf teach the computer-implemented method of claim 21 (or the system of claim 28),
Campbell and Metcalf further teach wherein the set of suggested content items is generated based at least in part on text similarity, vocabulary similarity, semantics similarity, or topic similarity (Metcalf: see par. 0060; after the recommending user shares the media content, when other users recommend the content to additional users for the same topic forum, the popularity rating of the recommending user increases).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected (Metcalf: see par. 0008).
Regarding claims 26 and 33, Campbell and Metcalf teach the computer-implemented method of claim 21 (or the system of claim 28),
Campbell and Metcalf further teach generating the association further comprises generating a notification that the suggested content item is associated with the selected topic (Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12; the combined topic is displayed {~notified} to the user as shown in the Figs. 11-12).  
Regarding claims 27 and 34, Campbell and Metcalf teach the computer-implemented method of claim 21 (or the system of claim 28),
Campbell and Metcalf further teach presenting at least one content item that is associated with the selected topic (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface).  
Regarding claim 35, Campbell teaches 
a computer-implemented method for aggregating content items (Campbell: see par. 0010; method), the method comprising: 
            receiving an indication of a selected topic (Campbell: see par. 0040 and Fig. 4; Fig. 4 shows an interest page 402 based on a user’s selection of interest 410.  ¶ 0041; interests page 402 includes topic interfaces 432, 452, 462; therefore, selection of interest 410 is reasonably interpreted as ‘an indication of a ‘health and fitness’ topic); generating, based on the selected topic, a set of suggested content items, wherein each suggested content item of the set of suggested content items is not associated with the selected topic (Campbell: see pars. 0041, 0046 and Fig. 4-5; one or more topic interfaces may open automatically when a user initially selects interests 410; in this case, content items listed under ‘Apple’ topic are not associated with the selected topic ‘health and fitness’. Fig. 6 and par. 0063-0064; a list of options are displayed allowing the user to associate a suggested topic such as ‘Obama’ to the selected topic ‘health and fitness’; in this case, the user is presented with suggested topic to combine with the selected topic); 
            presenting one or more of the suggested content items as suggestions to associate with the selected topic (Fig. 6 and par. 0063-0064; a list of options are displayed allowing the user to associate a topic to the selected topic; in this case, the user is presented with suggested topic to combine with the selected topic); 
receiving a selection of a suggested content item (Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12); and 
in response to the received selection, presenting a display of content items associated with the selected topic (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface), wherein the display comprises the suggested content item (Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface)
generating an association between the selected topic and the suggested content item (par. 0010, 0058-0064; associating two topics and creating a new association between them such as Health and fitness + Obama).
            In the alternative, Metcalf is relied upon for teaching the limitations: 
presenting one or more of the suggested content items as suggestions to associate with the selected topic (Metcalf: see Fig. 2a); 
receiving a selection of a suggested content item (Metcalf: see Fig. 2a-2b and pars. 0038; the selected media content may be associated with a topic); 
(Metcalf: see par. 0041, 0046 and Fig. 2b; when the recommending user selects a topic from the list of topics provided in the topic user interface 304, the topic selection detector module detects the selection and associate the selected topic with the selected media content).
            Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claim 36, Campbell and Metcalf teach the computer-implemented method of claim 35,
Campbell and Metcalf further teach wherein generating the set of suggested content items comprises: identifying an inferred edge in a graph, wherein the inferred edge is between a first content item that is not associated with the selected topic (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content) and either: a second content item that is associated with the selected topic; or the selected topic; and based on identifying the inferred edge, adding the first content item to the set of suggested content items (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claim 37, Campbell and Metcalf teach the computer-implemented method of claim 36,
Campbell and Metcalf further teach wherein the inferred edge was generated based at least in part on a determination that a user associated with the first content item is associated with the second content item (Metcalf: see par. 0031; the interactions of other users are used to generate an interest graph for the selected media content and data from the interest graph are used in computing the recommending user's metrics and ranking of the recommending user; The computed metrics are used to determine the popularity of the recommending user and the popularity of the shared content).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected (Metcalf: see par. 0008).
Regarding claim 38, Campbell and Metcalf teach the computer-implemented method of claim 35,
Campbell and Metcalf further teach wherein the set of suggested content items is generated based at least in part on text similarity, vocabulary similarity, semantics similarity, or topic similarity (Metcalf: see par. 0060; after the recommending user shares the media content, when other users recommend the content to additional users for the same topic forum, the popularity rating of the recommending user increases).  
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Metcalf and Campbell in front of them to incorporate the method for association of a selected content with a selected topic as disclosed by Metcalf with the continuous content refinement of topics of user interest as taught by Campbell to provide recommendation for the selected media content in content stream of users that follow the selected topics for user interaction with the selected media content. The selected content represents the perspective of the user for the selected media content (Metcalf: see par. 0008).
Regarding claim 39, Campbell and Metcalf teach the computer-implemented method of claim 35,
Campbell and Metcalf further teach generating the association further comprises generating a notification that the suggested content item is associated with the selected topic (Campbell: Fig. 6 and par. 0063-0064; the user can select a suggested topic to combine with the selected topic; i.e., ‘Obama’ in Figs. 11-12; the combined topic is displayed {~notified} to the user as shown in the Figs. 11-12).  
Regarding claim 40, Campbell and Metcalf teach the computer-implemented method of claim 35,
(Campbell: see pars. 0012, 0069; upon retrieving the content, content provider module 206 may provide the retrieved content for display in the relevant topic interface).  
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Evans et al. (US 2014/0344288) – system and method for retrieving a plurality of related content item; identify a topic for at least one of the plurality of related content items; associate the topic to the content item in the stream of content where the topic is ranked as being relevant to the content item.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is (571)272-97825029.  The examiner can normally be reached on Monday- Friday 8 AM-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174